Opinion filed May 15, 2014




                                    In The


        Eleventh Court of Appeals
                                 __________

                             No. 11-12-00269-CV
                                 __________

                      CYNTHIA L. CLACK, Appellant
                                       V.
                  LARRY WOLLSCHLAGER, Appellee


                    On Appeal from the 318th District Court
                            Midland County, Texas
                       Trial Court Cause No. FM-47,213


                     MEMORANDUM OPINION
      We withdraw our former opinion and judgment dated December 19, 2013,
and substitute this opinion and judgment therefor. The motion for rehearing filed
by Cynthia L. Clack is denied.
       Judge Les Hatch entered an order for Cynthia L. Clack, an attorney, to pay
$17,670, as a Rule 13 sanction,1 for her conduct in the underlying lawsuit. 2 Clack
contends that Judge Hatch—who heard the sanctions motion, entered the order,
and imposed the sanction—abused his discretion. Judge Hatch found Clack’s
allegations of “trickery” by Judge Dean Rucker, the trial judge in the underlying
custody case, and “collusion” between Judge Rucker and opposing counsel,
David R. McClure, were groundless and brought in bad faith. We affirm.
                                         I. Background Facts
           A. The Underlying Case
       Clack represented Kimberly Low Carlson in a contested child custody case
between Carlson and her ex-husband, Larry Wollschlager. 3 McClure represented
Wollschlager. Carlson and Wollschlager’s child suffers from a condition that
requires continuous medical care, and given those special health needs, the parental
rights and duties, including financial obligations, were vigorously contested.
       Following a mediated settlement, Judge Rucker signed an agreed order.
Judge Rucker appointed Wollschlager and Carlson as joint managing conservators
of the child; restricted the child’s residence to Midland County, Texas; and gave
each parent the exclusive right to designate the child’s primary residence within
Midland County during his or her periods of possession.
       Subsequently, Carlson moved to modify the order and sought to be
designated sole managing conservator of the child with no geographic restriction
on his place of residence. She also moved to make Wollschlager fully responsible


       1
           TEX. R. CIV. P. 13.
       2
         Claudia Donaldson also represented Kimberly Low Carlson in the underlying lawsuit.
Judge Hatch ordered Donaldson, jointly and severally with Clack, to pay the $17,670 fine, but Donaldson
did not appeal Judge Hatch’s order that imposed Rule 13 sanctions.
       3
           Donaldson also represented Carlson and was listed on the pleadings.

                                                     2
for the child’s medical expenses.         Wollschlager countersued, seeking to be
designated as joint managing conservator with the exclusive right to designate the
child’s primary residence. Carlson requested a jury trial, and the case was placed
on the jury docket.
      Two weeks before trial, Wollschlager moved to strike the case from the jury
docket on grounds that Carlson, in an attempt to taint the jury pool, posted a
website that broadcast her view of the child’s medical condition. The website
contained videos that Wollschlager intended to offer as exhibits. On the website,
Carlson solicited donations for the child’s health care and Carlson’s legal
expenses. The trial court instructed Carlson to take the website down, but the trial
court denied Wollschlager’s motion to strike the case from the jury docket.
      When the trial concluded, Judge Rucker submitted a charge to the jury in
which it was asked whether the joint managing conservator should be replaced
with a sole managing conservator and, if “yes,” who should be named sole
managing conservator.     Next in the charge, Judge Rucker asked the jury, on
condition that it answered “No” to the question of whether there should be a sole
managing conservator:
      (1)    whether the joint managing conservatorship should be modified so
             that one parent has the exclusive right to determine the child’s
             primary residence;

      (2)    who that parent should be;

      (3)    whether that parent’s right should be limited by a geographic
             restriction; and

      (4)    what the geographic restriction should be if the jury chose to impose
             one.

A supplemental charge instructed the jury that the sole managing conservator’s
rights would be subject to any limitation imposed by the trial court if it found that
                                           3
the limitation would be in the best interest of the child. Carlson did not object to
the submitted charge, and neither Carlson’s proposed charge nor the charge
submitted to the jury addressed whether a geographic restriction should be imposed
on a sole managing conservator’s right to determine the primary residence of the
child.
         After deliberations, the jury found that the previous appointment of joint
managing conservators should be replaced with the appointment of a sole
managing conservator and named Carlson as the parent who should be appointed
as sole managing conservator. Because the jury answered “Yes” to the question
regarding replacement of the joint managing conservators with a sole managing
conservator, it reached none of the remaining questions related to a joint managing
conservator’s right to determine the child’s primary residence.
         Through her attorneys, Carlson moved for entry of a final order and asked
the trial court to provide written instructions and orders or to schedule a hearing to
address the issues remaining before the court, including support, possession and
access, and any special orders regarding the child’s medical care. Wollschlager’s
counsel also requested a hearing on nonjury issues and asked the trial court, among
other requests, to designate Midland County as the child’s county of residence.
After the hearing, Judge Rucker requested that the parties provide additional
briefing. Wollschlager’s counsel sent a letter brief to Judge Rucker and Clack that
included arguments and case law in support of a geographic restriction. Clack, on
behalf of Carlson, responded to Wollschlager’s contentions with a letter brief of
her own.
         After Judge Rucker heard evidence regarding the outstanding nonjury issues,
he issued a letter ruling in which he restricted Carlson’s exclusive right to
designate the child’s primary residence to Midland County and contiguous
counties. Judge Rucker also ordered that Wollschlager pay 100% of the child’s
                                          4
health care expenses. Judge Rucker outlined in his letter that he had examined the
Texas Family Code and relevant case law on sole managing conservators and jury
trials. Judge Rucker concluded that the Family Code expressly authorizes courts to
impose limitations on the sole managing conservator’s exclusive rights, including a
geographic restriction on the right to determine the child’s residence.
      In response to Judge Rucker’s ruling, Clack prepared, signed, and filed a
motion for judgment to conform to the jury verdict. The motion contained the
following:
             [Carlson] very respectfully disagrees that a geographic
      restriction is called for under the facts of this case. However, the fact
      that the Court prepared a charge that gave the jury a question on
      geographic restriction to answer only should they bypass Question 1
      on Sole Managing Conservator and only if they went to the Question
      on Joint Managing Conservator, is an erroneous application of the
      law, giving special treatment to someone who does not reasonably
      need it.

Clack attached the following footnote to the sentence related to the jury charge:
“Further, this rises to the level of trickery on the part of the Court and smacks of
collusion between counsel for Larry Wollschlager and the Court.” Thereafter,
Judge Rucker notified the lawyers for Wollschlager and Carlson that the case
merited further consideration, and he withdrew his letter ruling.
      Wollschlager’s attorney, McClure, who was embarrassed and angry about
Clack and Donaldson’s allegations, moved for sanctions under Rule 13 of the
Texas Rules of Civil Procedure. At the hearing on sanctions, McClure testified
that he did so because:
      I’d been accused of doing an unethical act—I’d been accused of
      committing a crime. Judge Rucker had been accused of [a] violation
      of the Code of Judicial Conduct.



                                          5
              . . . I’d never had anything happen like that to me before, and I
        was really angry, that I didn’t [want to] let something like that to
        happen again. And I wanted to bring it to the attention of the Court.

Because Judge Rucker was the Presiding Judge of the Seventh Administrative
Judicial Region, he requested that the Texas Supreme Court appoint a judge to
conduct the hearing on McClure’s motion.
        B. The Sanctions Hearing
        The Texas Supreme Court assigned Judge Hatch to conduct the hearing on
the motion for sanctions. Clack, Donaldson, Carlson, Wollschlager, and McClure
each testified to their knowledge of the circumstances surrounding the allegations.
Another witness, Nancy Jones, Wollschlager’s former office manager who had
recently been fired, also testified. 4 Clack relied on the following evidence, viewed
as a whole, to support her allegations of trickery and collusion:
        (1)     McClure and Judge Rucker sat next to each other at a dinner for
                family law specialists while this case was on the docket;

        (2)     McClure, two weeks before trial, moved to strike the case from the
                jury docket on grounds that Clack found implausible;

        (3)     McClure was frequently seen in the hallway to Judge Rucker’s office
                during trial and had the judge’s secretary handle a personal request;

        (4)     Judge Rucker appeared to know that McClure was going to request a
                trial amendment after the close of evidence before McClure had done
                so;




        4
         Wollschlager testified that Jones was terminated for several reasons. First, Jones had given
herself an $11 raise in the electronic payroll system without authorization. Second, Jones had placed her
daughter on electronic payroll, without authorization, and had the company pay her daughter more than
$18,000 after her daughter no longer worked at the company. Finally, Jones had opened mail and taken
Southwest Airlines rewards tickets that belonged to Wollschlager and used them to fly, with her husband,
to Baltimore, Maryland.

                                                   6
      (5)    Clack saw McClure and Judge Rucker sitting next to each other at a
             private dinner with a small group while Clack’s post-verdict motion
             was pending;

      (6)    Wollschlager paid for 100% of the child’s orthotics six days before
             the court ruled that Wollschlager would be fully responsible for such
             expenses, although he had never paid more than 50% in the past; and

      (7)    Carlson received a text message from Wollschlager’s former
             employee, Jones, that successfully predicted when the court would
             rule and said that Judge Rucker and McClure were “up to something.”

Donaldson testified that she and Clack did not make their allegations in bad faith;
rather, their view of the high degree of “familiarity” and “extrajudicial conduct”
between McClure and Judge Rucker led to their suspicion of special treatment,
trickery, and collusion in imposing the geographic restriction.
      Carlson briefly testified to Wollschlager’s payment for the child’s orthotics.
Carlson said that Wollschlager’s offer to pay 100% of the bill for the orthotics
struck her as unusual because that was the third set of orthotics for the child and
Wollschlager had never paid more than 50% of the bills in the past.
      Wollschlager testified that he paid for the child’s new orthotics out of
generosity because Wollschlager had suggested that the child receive the treatment
and he knew it would cost more money. Wollschlager testified that McClure had
never indicated he had any special relationship with Judge Rucker, and McClure
had told Wollschlager he did not know how Judge Rucker would rule.
      McClure testified that he and Judge Rucker did not engage in any improper
conduct and that he was shocked and embarrassed by Clack’s allegations.
McClure countered Clack’s testimony with the following:
      (1)    McClure sat at the same table as Judge Rucker, along with eight to ten
             other family law specialists, at the annual banquet during a seminar
             for family law specialists, but McClure did not discuss the pending


                                          7
             case at the dinner and did not treat Judge Rucker any differently than
             anyone else at the table;

      (2)    McClure had frequently gone into the hallway to Judge Rucker’s
             office to get coffee and had seen other lawyers do the same, and
             McClure never went into Judge Rucker’s private chambers to meet
             with him alone about the case;

      (3)    Based on how the evidence had played out, everyone assumed that
             McClure had pleaded to have Wollschlager appointed sole managing
             conservator, but he had not; therefore, he asked for leave to amend the
             pleadings to reflect the request;

      (4)    McClure had dinner with Judge Rucker and Judge Cutter on a
             separate occasion, along with a group of eight to ten lawyers who
             frequently plan dinners together, but McClure did not make the
             reservations and never discussed the pending case with Judge Rucker
             that evening; and

      (5)    McClure did not know that a ruling was coming or what the ruling
             would be when Clack received the text message from Wollschlager’s
             former employee, Jones.

      After hearing the evidence, Judge Hatch awarded Wollschlager sanctions in
an amount less than his attorney’s fees and costs in the prosecution of the motion
for sanctions. The court ordered that Clack and Donaldson were jointly and
severally liable for the sanctions.
                                  II. Issue Presented
      Did the trial court abuse its discretion when it imposed sanctions against
Clack after finding her allegations of trickery by Judge Rucker and collusion
between Judge Rucker and McClure were groundless and brought in bad faith?
                               III. Standard of Review
      We review a trial court’s order that imposed Rule 13 sanctions under an
abuse of discretion standard. Am. Flood Research, Inc. v. Jones, 192 S.W.3d 581,


                                          8
583 (Tex. 2006). The ruling will be reversed only if the trial court acted without
reference to any guiding rules and principles, such that its ruling was arbitrary or
unreasonable. Cire v. Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004). “The
degree of discretion afforded by the trial court is . . . greater when sanctions are
imposed for groundless pleadings than when imposed for discovery abuse.”
Nath v. Tex. Children’s Hosp., 375 S.W.3d 403, 409 (Tex. App.—Houston [14th
Dist.] 2012, pet. denied) (alteration in original) (quoting Falk & Mayfield L.L.P. v.
Molzan, 974 S.W.2d 821, 827 (Tex. App.—Houston [14th Dist.] 1998, pet.
denied)).
      Under an abuse of discretion standard, the trial court assesses the credibility
of the witnesses and may resolve conflicting testimony. See Keever v. Finlan, 988
S.W.2d 300, 311, 313–14 (Tex. App.—Dallas 1999, pet. dism’d). In reviewing an
order that imposed sanctions, we are not bound by a trial court’s findings of fact
and conclusions of law; rather, we must independently review the entire record to
determine whether the trial court abused its discretion.        State Office of Risk
Mgmt. v. Foutz, 279 S.W.3d 826, 830 (Tex. App.—Eastland 2009, no pet.). Any
conflicting evidence is viewed in the light most favorable to the trial court’s ruling,
and all reasonable inferences in favor of that ruling will be drawn. Id.
      There is no abuse of discretion if some evidence of substantive and
probative character supports the trial court’s decision or if the evidence is
conflicting. Harrison v. Harrison, 363 S.W.3d 859, 862–63 (Tex. App.—Houston
[14th Dist.] 2012, no pet.); Foutz, 279 S.W.3d at 830. A trial court abuses its
discretion if the sanctions imposed are not appropriate and just.          Am. Flood
Research, 192 S.W.3d at 583.
                                     IV. Analysis
      Rule 10.001 of the Texas Civil Practice and Remedies Code provides that,
when lawyers sign a pleading or motion, they certify, to their “best knowledge,
                                          9
information and belief, formed after reasonable inquiry,” that “each allegation or
other factual contention in the pleading or motion has evidentiary support.” TEX.
CIV. PRAC. & REM. CODE ANN. § 10.001(3) (West 2002) (emphasis added).
Likewise, Rule 13 provides that lawyers who sign pleadings or motions certify that
they “have read the pleading, motion, or other paper; that to the best of their
knowledge, information, and belief formed after reasonable inquiry the instrument
is not groundless and brought in bad faith.” TEX. R. CIV. P. 13 (emphasis added).
“Consequently, [a lawyer who signs] a pleading or motion certifies that each
claim, each allegation, and each denial is based upon the signatory’s best
knowledge, information, and belief, formed after reasonable inquiry.” Foutz, 279
S.W.3d at 831 (citing Low v. Henry, 221 S.W.3d 609, 615 (Tex. 2007)).
      Courts must presume that pleadings are filed in good faith, and the party
moving for sanctions must overcome this presumption. See GTE Commc’ns Sys.
Corp. v. Tanner, 856 S.W.2d 725, 730–31 (Tex. 1993). Rule 13 authorizes a trial
court to impose sanctions against an attorney for filing a pleading that is
groundless and brought in bad faith or for harassment. See TEX. R. CIV. P. 13.
“Rule 13 identifies (a) the conduct punishable—filing any fictitious pleading or
making statements that are groundless, false, or for purposes of delay; (b) who may
be sanctioned—the person who signed the pleading, a represented party, or both;
and (c) the amount of possible sanctions—any sanctions available under Texas
Rule of Civil Procedure 215.” Nath, 375 S.W.3d at 414 (citing TEX. R. CIV. P. 13).
“In turn, Rule 215.2(b) provides that a court may order as sanctions ‘reasonable
expenses, including attorney fees.’   Tex. R. Civ. P. 215.2(b)(8).”     Nath, 375
S.W.3d at 414. Because Wollschlager did not allege, and Judge Hatch did not find,
that Clack’s allegations were for the purpose of harassment, we limit our review to
whether the motion was groundless and brought in bad faith. See GTE Commc’ns,
856 S.W.2d at 731.
                                        10
      A. Whether Clack’s Allegations Were Groundless
      “The purpose of Rule 13 is to check abuses in the pleading process, i.e., to
[e]nsure that at the time the challenged pleading was filed the litigant’s position
was factually well-grounded and legally tenable.” Dalziel v. Dalziel, No. 03-98-
00059-CV, 1998 WL 765107, at *2 (Tex. App.—Austin Oct. 29, 1998, no pet.)
(not designated for publication) (citing Home Owners Funding Corp. of Am. v.
Scheppler, 815 S.W.2d 884, 889 (Tex. App.—Corpus Christi 1991, no writ)).
“Groundless” means “no basis in law or in fact and not warranted by good faith
argument for the extension, modification, or reversal of existing law.” Great W.
Drilling, Ltd. v. Alexander, 305 S.W.3d 688, 697 (Tex. App.—Eastland 2009, no
pet.). The trial court uses an objective standard to determine whether a pleading is
groundless and asks whether the party and counsel made a reasonable inquiry into
the legal and factual basis of the claim. Id. at 697–98.
      Reasonable inquiry means the amount of examination that is reasonable
under the circumstances of the case. Robson v. Gilbreath, 267 S.W.3d 401, 406
(Tex. App.—Austin 2008, pet. denied) (citing Monroe v. Grider, 884 S.W.2d 811,
817 (Tex. App.—Dallas 1994, writ denied)). We review reasonable inquiry by
looking at the facts available to the attorney and the circumstances that existed
when the attorney signed and filed the pleading or motion. Robson, 267 S.W.3d at
405; Elkins v. Stotts-Brown, 103 S.W.3d 664, 668–69 (Tex. App.—Dallas 2003, no
pet.); McCain v. NME Hosps., Inc., 856 S.W.2d 751, 757 (Tex. App.—Dallas
1993, no writ).
      Clack asserted in her brief and her motion for rehearing that we should
consider information learned after she filed the motion on November 4, 2011. But
the trial court must examine the credibility of the party or attorney against whom
sanctions are requested, taking into consideration all facts and circumstances
available at the time of the filing. Robson, 267 S.W.3d at 405; Elkins, 103 S.W.3d
11
at 668–69; McCain, 856 S.W.2d at 757; Home Owners, 815 S.W.2d at 889. In
light of this standard, we will look at what the record showed Clack had discovered
and knew as of November 4, 2011.
      Clack asserted that Judge Rucker “tricked” her and “colluded” with McClure
on whether a geographic restriction would be imposed following the jury’s verdict.
In her motion, following Judge Rucker’s letter ruling that dealt, in part, with the
geographic restriction, Clack wrote in a footnote, “Further, this rises to the level of
trickery on the part of the Court and smacks of collusion between counsel for Larry
Wollschlager and the Court” (emphasis added).
      “Trickery” is defined as “the practice of crafty underhanded ingenuity to
deceive or cheat.” WEBSTER’S NEW COLLEGIATE DICTIONARY 1336 (11th ed.
2004). “Smack” means “to have a trace, vestige, or suggestion.” Id. at 1176.
“Vestige” means “a trace, mark, or visible sign left by something . . . vanished or
lost.” Id. at 1392. “Suggestion” is defined as “[a]n indirect presentation of an
idea” or “[a] statement of some fact or circumstance that will materially affect the
further proceedings in the case.” BLACK’S LAW DICTIONARY 1571 (9th ed. 2009).
“Collude” is defined as “to collaborate in wrongdoing.”          BRYAN GARNER, A
DICTIONARY OF MODERN LEGAL USAGE 172 (2d ed. 1995). “Collusion” is defined
as “[a]n agreement to defraud another or to do or obtain something forbidden by
law.” BLACK’S LAW DICTIONARY 300 (9th ed. 2009). “Collusion” also is more
particularly defined as “an agreement between two or more persons to defraud
another.” GARNER at 172; see also Standard Sav. & Loan Ass’n v. Fitts, 39
S.W.2d 25, 26 (Tex. 1931). Thus, in essence, Clack’s allegation was a statement
of fact or circumstance that McClure and Judge Rucker had collaborated, in a
crafty and underhanded way, to deceive or cheat in order to get something for
McClure’s client that was forbidden by law.          The law presumes Clack and
Donaldson’s allegations were made with evidentiary support, grounded in law and
                                          12
fact, garnered from reasonable inquiry.      We now review what evidence was
adduced to rebut that presumption.
      Clack alleged that she was “tricked” out of requesting a jury instruction on
whether the jury could determine whether to restrict one of the duties of a sole
managing conservator and impose a geographic restriction on the child’s residence.
But Judge Rucker would have erred if he had included such a request in the charge
because the plain language of the Family Code prohibits a jury from deciding
duties of a conservator and determining whether to place a geographic restriction
on a sole managing conservator’s right to designate the primary residence of the
child under TEX. FAM. CODE ANN. § 105.002(c) (West 2014). Instead, a jury may
only place a geographic restriction on the right of a joint managing conservator to
designate the primary residence of the child.     FAM. § 105.002(c); Messier v.
Messier, 389 S.W.3d 904, 915 n.3 (Tex. App.—Houston [14th Dist.] 2012, no
pet.). Section 153.132 of the Texas Family Code further outlines that the trial
court has the discretion to limit the duties of a sole managing conservator when it
is in the child’s best interest. See FAM. § 153.132; In re Reiter, 404 S.W.3d 607,
610–11 (Tex. App.—Houston [1st Dist.] 2010, no pet.); In re S.M.D., 329 S.W.3d
8, 22 (Tex. App.—San Antonio 2010, pet. dism’d); In re A.S., 298 S.W.3d 834,
835–36 (Tex. App.—Amarillo 2009, no pet.); Sanchez v. Sanchez, No. 04–06–
00469–CV, 2007 WL 1888343, at *3 (Tex. App.—San Antonio July 3, 2007, pet.
denied).
      In June 2011, McClure sent a letter to Clack that discussed the issue of
geographic restriction. He also presented a trial brief where he referred to the
relevant portions of the Family Code and analyzed their application to the jury
instruction at issue in this case. Donaldson acknowledged she was aware of the
residency restriction request in June. Clack made no argument against McClure’s
analysis at trial, never requested the instruction of which she complains, and also
                                        13
failed to object to the charge that Judge Rucker gave to the jury. In her motion,
Clack argued that a jury instruction on the geographic restriction, for a sole
managing conservator, was permissible, but it is not. FAM. § 105.002(c)(2)(C).
Clack never argued for a change to Section 105.002(c)(2)(C). After trial, McClure
filed a request in early August for the court to impose a geographic restriction and
decide other nonjury issues. A hearing was held later in August on these issues. In
September, at Judge Rucker’s request, McClure filed a letter brief, as did Clack, on
the nonjury issues, including the geographic restriction. Thus, Clack was aware of
McClure’s position and arguments well before she signed her November motion
alleging trickery and collusion.
      Donaldson testified that her view of trickery and collusion was based on the
affidavits from Clack and Carlson, but those affidavits did not outline any
unethical conduct by McClure or Judge Rucker. Clack and Donaldson testified
that they thought that Judge Rucker and McClure had a high degree of
“familiarity,” as Clack had outlined in her affidavit, and they felt that certain
events, based on the “totality of the circumstances,” demonstrated trickery and
collusion.
      Clack asserted that McClure’s motion to strike the case from the jury docket
evinced collusion because Judge Rucker instructed Carlson to take down her
website that detailed her child’s medical condition and her request for assistance
on legal fees. But McClure explained that he filed the motion because he viewed
Carlson’s website, which was put up prior to trial, as an improper attempt to taint
the jury pool. And, although Judge Rucker instructed Carlson to take down the
website, he denied McClure’s motion.
      Clack also asserted that McClure’s other motions, trial amendments,
requests, and letters were evidence of collusion. But none of McClure’s actions
contravened any procedural rules, and Donaldson agreed that lawyers can send
                                        14
letters to judges as long as all counsel receive copies. In addition, motions and
arguments of counsel are not evidence. Delgado v. Kitzman, 793 S.W.2d 332, 333
(Tex. App.—Houston [1st Dist.] 1990, no writ).
      Clack testified that she drew adverse inferences from seeing McClure, along
with several other attorneys, at two dinners in which Judge Rucker was present.
One dinner, in August 2010, was part of a family law specialists’ CLE seminar.
The second dinner, which occurred the following year, was private but occurred at
the same time as another family law CLE seminar. Clack said McClure’s and
Rucker’s presence together at the two dinners demonstrated collusion even though
she acknowledged that it is not inappropriate for judges to attend dinners with
lawyers and that her father and stepmother, who were judges, had attended similar
functions. McClure testified that both dinners were in conjunction with family law
CLE seminars and that Judge Cutter attended the second dinner, which was
arranged by someone other than McClure. McClure also testified that he and
Judge Rucker did not talk about the pending proceedings at either dinner or at any
other time outside of the court’s official proceedings. When questioned about her
inquiry into the facts before filing her motion, Clack never said she interviewed
anyone that attended the dinners, including Judge Cutter.
      Clack testified she had suspicions about McClure and Judge Rucker because
McClure got coffee from the break room in the hallway behind the court
coordinator’s area, during trial breaks, and because Judge Rucker’s court
coordinator, Ana O’Bryant, had printed some documents for McClure during a trial
break. McClure explained that courthouse custom allowed lawyers to get coffee
from the break room and that he never went into Judge Rucker’s chambers at any
time and never spoke to him ex parte about the case. McClure also said that he had
forgotten to print some documents and that Judge Rucker had permitted him to
have O’Bryant print them. Clack also testified that McClure had only been seen in
                                        15
the hallway and that, at Judge Rucker’s insistence, she too had received assistance
from O’Bryant during a trial break. When asked about her investigation, Clack
never said that she had interviewed O’Bryant about her suspicions concerning
McClure.
        Clack testified that Wollschlager’s voter registration and his payment of
100% of the cost for his son’s orthotics demonstrated trickery and collusion.
Wollschlager testified that he lived in Midland but had his voter registration in
Loving County where he had wells; he said he wanted to vote for public officials
who would listen to his concerns. Wollschlager testified the medical payments for
his son were generous gestures that were made because the procedures that he had
requested cost more money.
        Clack asserted that the text that Carlson received from Wollschlager’s
former office manager, Nancy Jones, about a week before a ruling by Judge
Rucker, demonstrated trickery and collusion. Although Clack put great weight on
Jones’s text, when asked if she had talked to Jones, Clack said she had spoken to
Donaldson, who said she had spoken to Jones 5 about the text that alleged McClure
and Judge Rucker were “up to something.”6 Jones testified that McClure had said
he was friends with Judge Rucker, but she never testified that she had ever met or
spoken to Judge Rucker or that McClure and Judge Rucker had any type of
improper or unethical relationship. McClure testified that he thought they had a
strong case and that he had known Judge Rucker for twenty years, but it was his



        5
          Clack argues in her motion for rehearing that she spoke to Jones and her lawyer, but a review of
the record reflects that it was Donaldson who spoke to Jones and her lawyer, Ms. Williams. Donaldson
testified that Jones “supposedly” knew something about Judge Rucker, but Donaldson never explained
what information she received from Jones or her lawyer that implicated McClure or Judge Rucker in
improper or unethical conduct.
        6
            Donaldson never explained what information she received from Jones.

                                                    16
father, who had been represented by Judge Rucker’s father, that had the
relationship.
      Clack claims her allegations were not limited to Judge Rucker’s preparation
of the jury charge but also applied to his imposition of a geographic restriction on
the child’s residence, which he later rescinded. But regardless of whether the
allegations referred to the geographic restriction itself or were limited to the
absence of a jury instruction, McClure provided an explanation for the events that
Clack asserted were suspicious “extrajudicial” conduct. Clack testified that she
thought she had evidence to suggest an appearance of impropriety between Judge
Rucker and McClure but not enough evidence to file a grievance against them;
however, Donaldson admitted that they made serious allegations of unethical
conduct against both Judge Rucker and McClure.
      McClure denied that he ever spoke to Judge Rucker about this case outside
the presence of counsel.       Judge Hatch found that Clack’s assertions of
“extrajudicial conduct” did not constitute a factual basis for her accusations of
trickery and collusion because she was well aware of Wollschlager’s position to
request the court to restrict the child’s residence. According to Judge Hatch,
neither Judge Rucker’s consideration nor his ruling on the geographic residence
restriction for the child, taken alone or in conjunction with Clack’s allegations of
extrajudicial conduct, provided a factual basis for Clack’s allegations of trickery
and collusion.
      Judge Hatch, in his order, found Clack’s allegations to be “groundless”
because (1) Clack neither requested the jury question she complains of nor
objected to the charge given to the jury and (2) the Family Code prohibits a jury
from deciding whether to impose a geographic restriction on a sole managing
conservator’s right to designate the child’s residence. Judge Hatch found Clack’s
allegations were advanced without reasonable inquiry before she filed her motion.
                                        17
After reviewing the record and all of the information available to Clack at the time
she signed her motion, there was some evidence of substantive and probative
character to support Judge Hatch’s decision. Therefore, we cannot say that Judge
Hatch acted arbitrarily or unreasonably and abused his discretion when he found
that her allegations of trickery and collusion were “groundless.”
      B. Whether Clack Acted in Bad Faith
       Courts must presume that pleadings are filed in good faith, and the party
moving for sanctions must overcome this presumption. GTE Commc’ns, 856
S.W.2d at 730–31. “Bad faith” is not simply bad judgment or negligence but is,
rather, the conscious doing of wrong for dishonest, discriminatory, or malicious
purpose. Great W. Drilling, 305 S.W.3d at 698 (citing Armstrong v. Collin Cnty.
Bail Bond Bd., 233 S.W.3d 57, 63 (Tex. App.—Dallas 2007, no pet.)). Under Rule
13, “bad faith” requires the conscious doing of a wrong for a dishonest,
discriminatory, or malicious purpose. Great W. Drilling, 305 S.W.3d at 698; Save
Our Springs Alliance, Inc. v. Lazy Nine Mun. Util. Dist. ex rel. Bd. of Directors,
198 S.W.3d 300, 321 (Tex. App.—Texarkana 2006, pet. denied) (citing Stites v.
Gillum, 872 S.W.2d 786, 794–96 (Tex. App.—Fort Worth 1994, writ denied)).
      Improper motive is an essential element of bad faith.         Dike v. Peltier
Chevrolet, Inc., 343 S.W.3d 179, 193 (Tex. App.—Texarkana 2011, no pet.);
Robson, 267 S.W.3d at 407. While we presume pleadings are filed in good faith,
direct evidence of a sanctioned person’s subjective intent is not required to rebut
the presumption. Keith v. Solls, 256 S.W.3d 912, 919 (Tex. App.—Dallas 2008,
no pet.).   Intent may be shown by circumstantial evidence as well as direct
evidence. Id. (citing Smith v. Jungkind, 252 S.W.2d 596, 599 (Tex. Civ. App.—
Austin 1952, writ ref’d)).
      Clack argues that the evidence concerning a lack of reasonable inquiry
cannot also be used to support the second prong of Rule 13 of acting in bad faith.
                                         18
We disagree. A party acts in bad faith, under Rule 13, if she has been put on notice
that her claim may be groundless and she does not make reasonable inquiry before
pursuing the claim further. Elwell v. Mayfield, No. 10-04-00322-CV, 2005 WL
1907126, at *6 (Tex. App.—Waco Aug. 10, 2005, pet. denied) (mem. op.) (citing
Elkins, 103 S.W.3d at 668–69). As we have explained above, Clack had prior
notice of the arguments advanced by McClure and had the opportunity to make a
reasonable inquiry about her suspicions, but failed to do so; those facts implied a
dishonest or improper motive. Clack cannot eschew reasonable investigation of
her suspicions and then claim that her lack of knowledge prevents the imposition
of Rule 13 sanctions when her accusations are groundless. See Monroe, 884
S.W.2d at 819.
       Clack stated that the high degree of “familiarity” and “extrajudicial conduct”
between McClure and Judge Rucker supported claims of trickery and collusion.
Clack stated in her response to McClure’s motion for sanctions that McClure had
been seen exiting Judge Rucker’s chambers one or more times during the
underlying trial. If true, Clack alleged ex parte communication between McClure
and Judge Rucker in chambers that would be unethical conduct sure to cast doubt
on and question the fairness of the trial proceedings as well as implicate McClure
in a criminal offense. 7 Donaldson testified that their allegations were serious and
that they had alleged unethical conduct. 8
       Canon 2(B) of the Canons of Judicial Conduct provides, in part, that “[a]
judge shall not allow any relationship to influence judicial conduct or judgment.”
TEX. CODE JUD. CONDUCT, Canon 2(B), reprinted in TEX. GOV’T CODE ANN., tit. 2,
subtit. G, app. B (West 2013). Canon 3(8) of the Canons of Judicial Conduct

       7
           TEX. PENAL CODE ANN. § 36.04 (West 2011).
       8
        It is undisputed that neither Donaldson nor Clack reported any unethical conduct by McClure or
Judge Rucker to anyone.

                                                 19
provides that a judge shall not initiate, permit, or consider ex parte
communications made to him concerning the merits of a pending judicial
proceeding. Id. Canon 3(8). Furthermore, Canon 3(9) provides that “[a] judge
should dispose of all judicial matters promptly, efficiently and fairly.”
       Rule 3.05(b) of the Texas Disciplinary Rules of Professional Conduct
provides that a lawyer shall not communicate ex parte with a tribunal for the
purpose of influencing that entity concerning a pending matter. TEX. DISCIPLINARY
RULES PROF’L CONDUCT R. 3.05(b), reprinted in TEX. GOV’T CODE ANN., tit. 2,
subtit. G, app. A (West 2013) (TEXAS STATE BAR R. art. X, § 9). 9 Rule 8.04
provides, in part, that a lawyer shall not violate the rules or knowingly assist
another to do so; engage in dishonest, fraudulent, or deceitful conduct; obstruct
justice; state or imply the ability to improperly influence an official; or knowingly
assist a judge in conduct that violates applicable rules of judicial conduct or other
law. Id. R. 8.04(a)(1), (3), (4), (5), (6).
       Clack stated that she was merely suspicious of “extrajudicial conduct,” but a
comment to Rule 8.03 provides that “a lawyer should not fail to report an apparent
disciplinary violation merely because he cannot determine its existence or scope
with absolute certainty.”         Id. R. 8.03 cmt. 1 (emphasis added). “Reporting a
violation is especially important where the victim is unlikely to discover the
offense.” Id.
       In such a situation, Rule 8.03 comments outline that, in deciding to report
possible violations, it is not the “quantum of evidence” that lends support to the
“substantial question” as to the lawyer’s “honesty [or] trustworthiness” that is
determinative, but the “seriousness of the possible [misconduct].” Id. R. 8.03(a),

       9
         Rule 3.05(b) outlines that communications in the course of proceedings are permissible as are
written communications provided a copy is sent to opposing counsel or parties. And, with adequate
notice to opposing counsel, oral communications are permitted. TEX. DISCIPLINARY RULES PROF’L
CONDUCT R. 3.05(b).

                                                 20
(b), & cmt. 2. But Clack did not report anything, and Clack’s own affidavit did not
state that anyone had actually seen McClure exit Judge Rucker’s chambers. Clack
and Donaldson admitted that McClure had only been seen in the hallway next to
the break room, and McClure explained that he, like other lawyers, was getting
coffee from a break room. Furthermore, McClure denied ever going into Judge
Rucker’s chambers or speaking with him ex parte about the case.
      Clack argues that she did not initiate formal grievance procedures because
she had no actual knowledge that any disciplinary rules had been violated. Clack’s
statement evinced an understanding that ethical violations are to be dealt with as
part of the grievance procedure established for dealing with unethical conduct. See
id. R. 8.02; see also Dalziel, 1998 WL 765107, at *2; House v. State, 947 S.W.2d
251, 252–53 (Tex. Crim. App. 1997); Pannell v. State, 666 S.W.2d 96, 98 (Tex.
Crim. App. 1984). Clack also understood a lawyer has a duty under Rule 3.01 of
the Texas Disciplinary Rules of Professional Conduct not to assert an issue unless
the lawyer reasonably believes that there is a basis for doing so that is not
frivolous. TEX. DISCIPLINARY RULES PROF’L CONDUCT R. 3.01.
      But Donaldson testified that they made serious allegations of unethical
conduct by McClure and Judge Rucker. Clack said she had spoken to Donaldson,
but if Clack had reticence about reporting a possible violation, then she would
know that Rule 8.02(a) provides, “A lawyer shall not make a statement that the
lawyer knows to be false or with reckless disregard as to its truth or falsity”
concerning the “integrity of a judge, adjudicatory official or public legal officer.”
Id. R. 8.02 (emphasis added).      Because McClure denied ever being in Judge
Rucker’s chambers and denied engaging in ex parte communications and because
no one ever testified that they had seen McClure do either, Clack and Donaldson’s
allegations were made with reckless disregard and were false.


                                         21
       Clack asserts that she engaged in permissible advocacy justified by her
suspicions of “extrajudicial” conduct. But, as the comments in Rule 8.02 explain,
“false statements by a lawyer can undermine public confidence in the
administration of justice.” Id. R. 8.02 cmt. 1. Clack could have moved for
judgment to conform to the jury verdict without making accusations that Judge
Rucker and McClure had engaged in collusion and trickery.              Instead, Clack
ignored McClure’s prior pleadings; the evidence and arguments advanced by him
before, during, and after trial; and the existing law on the issues. She also failed to
investigate her suspicions and apprise McClure or Judge Rucker of her concerns
before including them in her motion. Clack further chose to forgo appropriate
grievance procedures and, instead, without evidentiary support, inserted in a
footnote serious allegations that McClure and Judge Rucker had engaged in
unethical conduct.    In Judge Hatch’s words, the allegations were groundless,
gratuitous, and brought in bad faith. See Meek v. Bishop Peterson & Sharp, P.C.,
919 S.W.2d 805, 809–10 (Tex. App.—Houston [14th Dist.] 1996, writ denied)
(upholding Rule 13 sanction order against attorneys who made gratuitous
allegation of improper conduct in post-verdict motion).
      Clack’s allegations also go well beyond permissible advocacy. In Bond v.
State, appellate counsel exceeded the bounds of zealous advocacy and the
parameters of Rule 3.01 of the Texas Disciplinary Rules of Professional Conduct
when he characterized the trial court, without justification, as “despotic,” “erratic,”
and “irrational.” Bond v. State, 176 S.W.3d 397, 401 & n.3 (Tex. App.—Houston
[1st Dist.] 2004, no pet.). The Bond court found that counsel had misrepresented
the facts, distorted the record, and falsely accused the trial court of highly
unprofessional and unethical conduct. Id. And, if such conduct is offensive and
unethical, then Clack’s conduct—in maligning the integrity of Judge Rucker and
McClure, claiming, without any evidentiary basis, that Judge Rucker “tricked” her
                                          22
and that he “colluded” with McClure—is similarly offensive, impermissible, and
sanctionable.
      Judge Hatch, as the factfinder, weighed the evidence and evaluated the
witnesses’ credibility, which he was free to believe or disbelieve. A trial court
does not abuse its discretion when it chooses between conflicting pieces of
evidence. Keever, 988 S.W.2d at 313–14.          Judge Hatch found that Clack’s
allegations were not borne out of reasonable investigation and lacked evidentiary
support; that fact, coupled with Clack’s inaction, implied a dishonest and improper
motive, namely to intimidate Judge Rucker and malign him and McClure.
Judge Hatch found this conduct violated Rule 13 and imposed sanctions. After
reviewing the evidence, we hold that there was some evidence of substantive and
probative character for imposing sanctions, and we cannot conclude that the trial
court’s finding of bad faith was an abuse of discretion. We must now ensure that
the sanctions imposed were appropriate and just. See Am. Flood Research, 192
S.W.3d at 583.
      C. Whether the Sanctions Imposed Were Appropriate and Just
      A trial court abuses its discretion if it imposes sanctions that are not
appropriate and just. TransAmerican Natural Gas Corp. v. Powell, 811 S.W.2d
913, 917 (Tex. 1991). To be appropriate and just, there must be a direct nexus
between the offensive conduct and the sanction imposed, and the sanction must not
be excessive. Id.; State Office of Risk Mgmt., 279 S.W.3d at 830.
      The sanction imposed upon Clack required her to pay $17,670 to McClure to
reimburse him, in part, for the attorney’s fees and costs incurred in prosecuting his
motion for sanctions.      Clack contends that the sanctions order fails the
appropriateness requirement because it was excessive.
      Rule 13 authorizes sanctions as are available under Rule 215.2(b), which
includes attorney’s fees. See TEX. R. CIV. P. 13, 215.2(b). Sanctions awarded as
                                         23
attorney’s fees fall within the sound discretion of the trial court, and other courts of
appeals in Texas have held that proof of the reasonableness and necessity of
attorney’s fees is not required when the fees are assessed as sanctions. Olibas v.
Gomez, 242 S.W.3d 527, 535 (Tex. App.—El Paso 2007, pet. denied); Glass v.
Glass, 826 S.W.2d 683, 688 (Tex. App.—Texarkana 1992, writ denied) (citing
Brantley v. Etter, 677 S.W.2d 503, 504 (Tex. 1984)).
      In his order on motion for sanctions, Judge Hatch found there was a direct
relationship between the sanction imposed and the offensive conduct because the
attorney’s fees awarded to Wollschlager were incurred by him because of Clack’s
allegations of trickery and collusion. Judge Hatch found that the sanction was not
excessive because Clack was ordered to pay a portion of Wollschlager’s fees and
costs, which Judge Hatch found to be reasonable and necessary, for the filing and
prosecution of the motion for sanctions.
      We find no abuse of discretion in Judge Hatch’s findings. Given that the
award was limited to a portion of the attorney’s fees incurred as a result of
Wollschlager’s prosecution of the motion for sanctions, there was a direct nexus
between the sanction imposed and the offensive conduct. Moreover, Clack has
failed to demonstrate that the award was excessive. Before arriving at the sanction
amount, Judge Hatch heard McClure testify that he charged $300 per hour and
spent sixty-two and one-half hours on the motion for sanctions and the hearing.
The sixty-two and one-half hours included travel between El Paso and Midland,
trial preparation, review of the testimony, and preparation of pleadings. McClure
also had two paralegals work on the case for thirty-eight hours at a rate of $90 per
hour. Donaldson testified that her rate was $350 an hour; she had been practicing
law for less than nine years, while McClure had been licensed since 1971.
      Clack makes the argument that McClure and his staff spent an excessive
amount of time preparing and hearing the motion for sanctions, which is a
                                           24
reasonableness and necessity argument. In Glass, the Sixth Court of Appeals
upheld a sanction without any evidence of reasonableness and necessity of
attorney’s fees, while the Second Court of Appeals, in Stites, upheld an award for
attorney’s fees that was less than the amount incurred. Stites, 872 S.W.2d at 796–
97; Glass, 826 S.W.2d at 688. The total cost of the attorney’s fees for McClure
was $18,750, while the cost for his paralegal’s work was $3,420, for a total of
$22,170. At the end of the sanctions hearing, the court awarded $17,670 as a
sanction against Clack and Donaldson. The sanctions imposed by Judge Hatch
were in an amount less than the total of attorney’s fees and costs due to McClure in
connection with the sanctions proceedings.
      In light of the testimony of Donaldson’s rate and the testimony of McClure
and the award by the trial court of less than the amount of attorney’s fees and costs
charged by McClure, and given the lack of any contrary evidence, we cannot hold
that the amount awarded as sanctions was excessive. See Werley v. Cannon, 344
S.W.3d 527, 534–35 (Tex. App.—El Paso 2011, no pet.) (upholding sanctions
order for attorney’s fees based on testimony of trial counsel). We conclude that the
sanctions against Clack were appropriate and just and that Judge Hatch did not
abuse his discretion when he entered the sanctions order. We overrule Clack’s sole
issue on appeal.
                               V. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                    MIKE WILLSON
May 15, 2014                                        JUSTICE
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                         25